The decree of the court made at a former term, was, that eacii party should pay his own costs. Upon which a doubt arose, whether eacii party should pay half the costs, or only the costs which liad accrued upon business done for himself: And at . the last'term it was brought before the court, who decided that eacii party should pay for iiie process issued for Ids benefit. And then another question arose, whether a, copy of the bill taken out to be serví d on the Defendant, was for the benefit of the Plaintiff or tiie Defendant. And at last term, after much argument, Wiixíams and Haywood, Judges, differed in opinion. The matter Was again moved now and argued, and the court clearly agreed, that it was a part of the process to bring the Defendant into court, without which he could not be effectually brought in ; and therefore, it was for the Plaintiff’s benefit, as much as the subpoena was, and therefore, tiiat lie should pay the ex-pence of it under the decrece.